                                             Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 1 of 8




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12        UNITED STATES OF AMERICA,                       Case No. 11-CR-00656-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING SENTENCE
                                                                                            REDUCTION
                                  14              v.
                                  15                                                        Re: Dkt. No. 48
                                            JOSE EZEQUIEL MONROY,
                                  16                    Defendant.
                                  17
                                  18           Defendant Jose Ezequiel Monroy (“Defendant”) is currently in the custody of the Bureau

                                  19   of Prisons (“BOP”) at the Reeves I & II Correctional Institution (“Reeves”) in Pecos, Texas.

                                  20   Defendant moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No.

                                  21   49. The government does not oppose Defendant’s motion. See United States Response to

                                  22   Defendant’s Motion for Compassionate Release From Custody at 1, ECF No. 50 (“Resp.”). For

                                  23   the reasons set forth below, the Court GRANTS Defendant’s motion for a sentence reduction.

                                  24   I.      BACKGROUND
                                  25           On January 9, 2013, Defendant pled guilty to possession with intent to distribute and

                                  26   distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1) and felon in possession of a

                                  27   firearm in violation of 18 U.S.C. § 922(g)(1). See ECF Nos. 36, 40. On April 3, 2013, the Court

                                  28                                                    1
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                             Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 2 of 8




                                   1   sentenced Defendant to 156 months in custody and 10 years of supervised release per a binding

                                   2   plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C). See ECF No. 39; ECF

                                   3   No. 40 at 2–3.

                                   4           On July 7, 2016, Defendant filed a motion requesting a sentence reduction pursuant to

                                   5   United States Sentencing Guideline Amendment 782, effective November 1, 2014, which reduced

                                   6   the base offense levels in the Drug Quantity Table for drug trafficking offenses. ECF No. 43.

                                   7   Because Defendant was sentenced as a career offender, Defendant was not eligible for such a

                                   8   sentence reduction. ECF No. 46 at 1–2. Accordingly, this Court denied Defendant’s motion on

                                   9   November 29, 2016. Id.

                                  10           Relevant to the instant motion is the fact that Defendant has been in continuous federal

                                  11   custody since September 23, 2011, and thus has served more than 110 months in custody for the

                                  12   instant offenses. Assuming Defendant qualifies for good time credits, Defendant’s projected
Northern District of California
 United States District Court




                                  13   release date is March 1, 2023. See Federal Bureau of Prisons, Find an Inmate,

                                  14   https://www.bop.gov/inmateloc/ (last visited Dec. 14, 2020). Thus, Defendant has served more

                                  15   than 70% of his sentence. Assuming good time credits, Defendant has served more than 80% of

                                  16   his sentence.

                                  17   II.     LEGAL STANDARD
                                  18           18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment

                                  19   . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  20   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                  21   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                  22   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                  23   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                  24            “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court

                                  25   may grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  26   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  27   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  28                                                      2
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                              Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 3 of 8




                                   1   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission policy

                                   2   statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing Guidelines

                                   3   (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated reasons when

                                   4   the defendant is “suffering from a serious physical or medical condition . . . that substantially

                                   5   diminishes the ability of the defendant to provide self-care within the environment of a

                                   6   correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                   7   1(A)(ii). The Commission also requires that the defendant not pose a danger to the safety of the

                                   8   community. Id. § 1B1.13(2).

                                   9   III.     DISCUSSION
                                  10            In analyzing whether a defendant is entitled to a sentence reduction under 18 U.S.C.

                                  11   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                  12   defendant must exhaust his administrative remedies.1 Second, a defendant must establish that the §
Northern District of California
 United States District Court




                                  13   3553(a) sentencing factors “are consistent with” granting a motion for a sentence reduction.

                                  14   United States v. Trent, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020). Third, a defendant must

                                  15   demonstrate that “extraordinary and compelling reasons”—as defined by the applicable

                                  16   Sentencing Commission policy statement—“warrant . . . a reduction.” 18 U.S.C.

                                  17   § 3582(c)(1)(A)(i).

                                  18            As to the first requirement, exhaustion, the government concedes that Defendant exhausted

                                  19   his administrative remedies by filing a request for relief with the warden of Reeves. Resp. at 1; see

                                  20   18 U.S.C. § 3582(c)(1)(A) (allowing a court to modify a term of imprisonment “upon motion of

                                  21   the defendant after . . . the lapse of 30 days from the receipt of such a request [to bring a motion on

                                  22
                                  23   1
                                         Courts disagree as to whether Section 3582’s exhaustion requirement is jurisdictional and subject
                                  24   to equitable exceptions. Compare United States v. Connell, --- F. Supp. 3d ---, 2020 WL 2315858,
                                       at *2-5 (N.D. Cal. May 8, 2020) (finding “Section 3582’s exhaustion provision is . . . not
                                  25
                                       jurisdictional” and subject to equitable exceptions), with United States v. Reid, 2020 WL 1904598,
                                  26   at *4 (N.D. Cal. Apr. 18, 2020) (“The Court cannot forgive the failure to exhaust, and without
                                       exhaustion, the Court lacks jurisdiction over the motion [for compassionate release].”). However,
                                  27
                                       the Court need not reach this issue because Defendant has exhausted his administrative remedies.
                                  28                                                     3
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                           Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 4 of 8




                                   1   defendant’s behalf] by the warden of the defendant’s facility”).

                                   2          As a result, only the second and third requirements are at issue in the instant case. In its

                                   3   response, the government concedes that Defendant has demonstrated that extraordinary and

                                   4   compelling reasons warrant a sentence reduction pursuant to 18 U.S.C. §3582(c)(1)(A), and that

                                   5   the § 3553(a) sentencing factors are consistent with granting the motion for a sentence reduction.

                                   6   The government therefore does not oppose Defendant’s request to reduce Defendant’s sentence to

                                   7   time served. Resp. at 2–3. The Court agrees.

                                   8          A.      Extraordinary and Compelling Reasons

                                   9          A court may reduce a defendant’s sentence if it finds “extraordinary and compelling

                                  10   reasons warrant such a reduction” and that “such a reduction is consistent with applicable policy

                                  11   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The relevant

                                  12   Sentencing Commission policy statement enumerates several “extraordinary and compelling
Northern District of California
 United States District Court




                                  13   reasons.” U.S.S.G. § 1B1.13(1)(A) & cmt. 1. As mentioned above, a defendant fulfills one of

                                  14   these reasons when the defendant is “suffering from a serious physical or medical condition . . .

                                  15   that substantially diminishes the ability of the defendant to provide self-care within the

                                  16   environment of a correctional facility and from which he or she is not expected to recover.” Id.

                                  17   § 1B1.13 cmt. 1(A)(ii). The Commission also requires that the defendant not pose a danger to the

                                  18   safety of the community. Id. § 1B1.13(2).

                                  19          In the instant motion, Defendant, who is now 69 years old, asserts that he suffers from

                                  20   multiple health conditions, including: (1) hypertensive heart disease (resulting from his high blood

                                  21   pressure); (2) hyperlipidemia (increased risk for heart attack/stroke); (3) neutropenia (an

                                  22   abnormally low number of white blood cells); and (4) gastroesophageal reflux disease with

                                  23   esophagitis, which results in pancreas pain. Mot. at 7. The Probation Office confirms that

                                  24   Defendant suffers from these four conditions. ECF No. 49 at 3. Defendant’s presentence report

                                  25   confirms that some of these conditions have been longstanding. At the time of Defendant’s

                                  26   sentencing, Defendant had high blood pressure, for which he took medication, and Defendant had

                                  27   experienced pancreas pain. Id.

                                  28                                                     4
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                           Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 5 of 8




                                   1          The government concedes that Defendant’s medical records demonstrate that he suffers

                                   2   from “certain medical issues, including chronic heart disease, that make him more vulnerable to

                                   3   becoming seriously ill should he contract COVID-19.” Resp. at 2. The government also

                                   4   acknowledges that “[c]hronic heart disease, like [Defendant’s], increases his risk for severe illness

                                   5   from COVID-19.” Id. The CDC website confirms that individuals with heart conditions and other

                                   6   cardiovascular and cerebrovascular diseases have an increased risk of severe illness from COVID-

                                   7   19. See People with Certain Medical Conditions, Heart Conditions and Other Cardiovascular and

                                   8   Cerebrovascular Diseases, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                   9   precautions/people-with-medical-conditions.html#heart-conditions.

                                  10          The government further concedes that Defendant’s age, 69 years old, “places him in a

                                  11   higher risk category” if he were to contract COVID-19. Resp. at 2. The government acknowledges

                                  12   that “the risk for severe illness with COVID-19 increases with age, with older adults at higher
Northern District of California
 United States District Court




                                  13   risk.” Id. The CDC confirms that “[o]lder adults are at greater risk of requiring hospitalization or

                                  14   dying if they are diagnosed with COVID-19.” See Older Adults, CDC,

                                  15   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.

                                  16          Finally, the government concedes that “[b]ased on the available information, there is a

                                  17   basis to conclude [Defendant] does not present a danger to the community.” Resp. at 1. The Court

                                  18   notes that, according to Bureau of Prisons records, Defendant has a security classification of low

                                  19   and has a low risk of recidivism. ECF No. 48 Exh. A. Moreover, Defendant “has only received

                                  20   two incident reports and has satisfactory conduct while in custody,” which has permitted him to

                                  21   earn 402 days of good time. ECF No. 49 at 3–4.

                                  22          In sum, the government does not contest that Defendant “presents extraordinary and

                                  23   compelling reasons, as required under USSG § 1B1.13 cmt. n.1(A).” Id. at 2–3. The Court agrees.

                                  24   Because of Defendant’s age of 69 years and Defendant’s chronic heart disease, hyperlipidemia,

                                  25   neutropenia, and gastroesophageal reflux disease, the Court finds that Defendant has demonstrated

                                  26   extraordinary and compelling reasons that warrant a sentence reduction pursuant to 18 U.S.C. §

                                  27   3582(c)(1)(A)(i).

                                  28                                                     5
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                           Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 6 of 8



                                              B. Section 3553(a) Sentencing Factors
                                   1
                                              The statute governing motions for sentence reductions, 18 U.S.C. § 3581(c)(1)(A), requires
                                   2
                                       that courts also “consider[] the factors set forth in section 3553(a).” Those factors include, among
                                   3
                                       other things, the nature and circumstances of the offense and the history and characteristics of the
                                   4
                                       defendant; the need for the sentence imposed to reflect the seriousness of the offense, to promote
                                   5
                                       respect for the law, to provide just punishment for the offense, to afford adequate deterrence to
                                   6
                                       criminal conduct, to protect the public from further crimes of the defendant, and to provide the
                                   7
                                       defendant with needed medical care in the most effective manner; and the need to avoid
                                   8
                                       unwarranted sentence disparities among defendants with similar records who have been found
                                   9
                                       guilty of similar conduct. 18 U.S.C. § 3553(a).
                                  10
                                              Here, the government concedes that it “is unaware of any factor under 18 U.S.C. § 3553(a)
                                  11
                                       that counsels against granting the request for a reduction of sentence in this instance, and several
                                  12
Northern District of California




                                       factors . . . may weigh in his favor.” Resp. at 2. The government thus concludes that “the re-
 United States District Court




                                  13
                                       balancing of the Section 3553(a) factors warrant the Court reducing the sentence to time-served.”
                                  14
                                       Id. at 1. The Court agrees for several reasons.
                                  15
                                              First, in conducting the § 3553(a) analysis, courts must “consider . . . the need for the
                                  16
                                       sentence imposed . . . to provide the defendant with needed . . . medical care . . . in the most
                                  17
                                       effective manner.” 18 U.S.C. § 3553(a)(2)(D). As courts have concluded, defendants are “unlikely
                                  18
                                       to be able to get the medical care [they] need[] [while imprisoned] in the midst of the pandemic.”
                                  19
                                       Connell, 2020 WL 2315858, at *6. The Court has already discussed above how Defendant’s
                                  20
                                       chronic heart disease, hyperlipidemia, neutropenia, and gastroesophageal reflux disease constitute
                                  21
                                       extraordinary and compelling reasons that warrant a sentence reduction. See pp. 4–5, supra.
                                  22
                                              Second, Defendant has served more than 110 months in custody. Assuming good time
                                  23
                                       credits, Defendant’s projected release date is March 1, 2023. See Federal Bureau of Prisons, Find
                                  24
                                       an Inmate, https://www.bop.gov/inmateloc/ (last visited Dec. 14, 2020). Thus, Defendant has
                                  25
                                       served more than 70% of his sentence. Assuming good time credits, Defendant has served more
                                  26
                                       than 80% of his sentence.
                                  27
                                  28                                                      6
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                             Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 7 of 8




                                   1           Finally, Defendant will not be released to home confinement to serve the remainder of his

                                   2   prison term. When Defendant’s motion is granted, Defendant will be deported. Defendant is a

                                   3   citizen of Mexico with an active ICE detainer. ECF No. 49 at 4. Thus, this Court follows other

                                   4   cases that have granted a sentence reduction to defendants with immigration detainers, reduced the

                                   5   defendants’ sentences to time served, and ordered that the defendants be released to Immigration

                                   6   and Customs Enforcement custody for removal. See, e.g., United States v. Gudino, 2020 WL

                                   7   7319432, at *4 (N.D. Cal. Dec. 11, 2020) (reducing sentence to time served and ordering that

                                   8   “Defendant shall enter the custody of Immigration and Customs Enforcement pursuant to

                                   9   Defendant’s detainer for removal to Mexico”); United States v. Guntipally, 2020 WL 6891827, at

                                  10   *5 (N.D. Cal. Nov. 23, 2020) (reducing sentence to time served and ordering release “into the

                                  11   custody of Immigration and Customs Enforcement pursuant to Defendant’s detainer for removal

                                  12   to India.”); United States v. Juarez-Parra, 2020 WL 5645703, at *5 (D.N.M. Sept. 22, 2020)
Northern District of California
 United States District Court




                                  13   (reducing sentence to time served and ordering release “into the custody of ICE for removal to

                                  14   Mexico”); United States v. Acevedo, 2020 WL 3182770, at *4 (S.D.N.Y. June 15, 2020)

                                  15   (“Defendant’s application is GRANTED. Defendant shall be released into the custody of ICE for

                                  16   removal to Mexico.”); United States v. Bennett, 2020 WL 2539077, at *2 (S.D.N.Y. May 18,

                                  17   2020) (“Considering all of the circumstances raised by Mr. Bennett’s motion, and especially that

                                  18   ICE will deport him forthwith upon his release, the Court is prepared to grant Mr. Bennett’s

                                  19   motion . . . .”); United States v. Ardila, 2020 WL 2097736, at *2 (D. Conn. May 1, 2020) (after

                                  20   reducing sentence to time served and ordering release from Bureau of Prisons (“BOP”) custody,

                                  21   stating that “[u]pon release from BOP custody [defendant] shall enter the custody of Immigration

                                  22   and Customs Enforcement pursuant to his underlying detainer”).

                                  23           Accordingly, the Court concludes that the § 3553(a) sentencing factors weigh in favor of

                                  24   granting Defendant’s motion for a sentence reduction.

                                  25   IV.     CONCLUSION
                                  26           For the foregoing reasons, the Court GRANTS Defendant’s motion for a sentence

                                  27   reduction. Defendant’s sentence is reduced to time served. Defendant shall be released from the

                                  28                                                    7
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                          Case 5:11-cr-00656-LHK Document 51 Filed 12/14/20 Page 8 of 8




                                   1   custody of the Bureau of Prisons. Upon release from the custody of the Bureau of Prisons,

                                   2   Defendant shall enter the custody of Immigration and Customs Enforcement pursuant to

                                   3   Defendant’s detainer for removal to Mexico.

                                   4   IT IS SO ORDERED.

                                   5
                                   6   Dated: December 14, 2020

                                   7                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   8                                                  United States District Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                   8
                                       Case No. 11-CR-00656-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
